      Case 1:18-cv-06143-PGG-GWG Document 26 Filed 06/22/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LEIBYS MERCEDES,

                           Plaintiff,
                                                                      ORDER
             -against-
                                                                 18 Civ. 6143 (PGG)
CITY OF NEW YORK, BRONX
BOROUGH, NYPD POLICE OFFICER
JOHN SOTO, Shield No. 945023, JOHN and
JANE DOE(S) 1-10, and ALL UNKNOWN
ENTITIES and BONDING COMPANIES OR
BOND FUNDS,

                           Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               This is a Section 1983 case in which pro se Plaintiff Leibys Mercedes brings

claims of “False Arrest, Assault [and] Battery, Kidnapping, Fraud, Conspiracy, [and] failure to

properly hire, train and supervise” against the City of New York, New York City Police

Department (“NYPD”) officer John Soto, Jane and John Does, and unidentified corporate

entities. (Cmplt. (Dkt. No. 1) at 2) Plaintiff’s claims arise from an April 19, 2017 arrest. (Id. at

5-6; see also July 29, 2019 Order (Dkt. No. 24) at 2)

               On September 7, 2018, this Court dismissed Plaintiff’s claims against “Bronx

Borough,” Plaintiff’s official capacity claims against the individual defendants, and Plaintiff’s

claims against “All Unknown En[t]ities, Insurers, and Bonding Companies or Bond Funds.”

(Sept. 7, 2018 Order (Dkt. No. 6) at 1-2)

               On December 28, 2018, the remaining defendants moved to dismiss. (Def. Mot.

(Dkt. No. 19)) Plaintiff did not oppose the motion, and in a July 29, 2019 order (Dkt. No. 24)
      Case 1:18-cv-06143-PGG-GWG Document 26 Filed 06/22/20 Page 2 of 2



this Court granted Defendants’ motion. The Court granted Plaintiff leave to file an amended

complaint by August 26, 2019. (Id. at 14)

               To date, no amended complaint has been filed. Accordingly, the Clerk of Court is

directed to enter judgment for Defendants, and to close this case.

Dated: New York, New York
       June 22, 2020




                                                        2
